Citation Nr: 1140846	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial disability rating than 10 percent for left knee strain with degenerative changes.

2.  Entitlement to a higher initial disability rating than 10 percent for left knee ligamentous laxity and mild instability. 

3.  Entitlement to a higher initial disability rating than 20 percent for lumbar strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   


FINDINGS OF FACT

1.  At no point during the initial rating period did the Veteran's left knee strain with degenerative changes manifest with flexion to 30 degrees or less or extension to 15 degrees or more.

2.  Throughout the initial rating period, the Veteran's left knee ligamentous laxity with mild instability manifested with moderate recurrent subluxation.

3.  At no point during the initial rating period did the Veteran's left knee ligamentous laxity with mild instability manifest with severe recurrent subluxation or lateral instability.

4.  At no point during the initial rating period did the Veteran's lumbar strain with degenerative disc disease manifest with forward flexion to less than 30 degrees, ankylosis of the thoracolumbar spine, incapacitating episodes, or neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for left knee strain with degenerative changes in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5210, 5260 (2011).
2.  The criteria for an initial disability rating for left knee ligamentous laxity with mild instability in excess of 20 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for an initial disability rating for lumbar sprain with degenerative disc disease in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeals for a higher initial rating for left knee disabilities and lumbar strain arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in September 2006, December 2006, and November 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating - Left Knee Strain

The Veteran's left knee strain with degenerative changes is rated under Diagnostic Code 5010 for arthritis due to trauma, substantiated by x-ray findings.  Under that provision, traumatic arthritis should be rated under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board then turns to the regulations regarding limitation of motion of the knee.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

To receive a higher initial rating, the evidence must show limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  The Veteran was afforded a VA examination in September 2006.  At that time, the Veteran's range of motion was extension to 0 degrees and flexion to 110 degrees with pain.  The examiner noted that the Veteran is able to do the range of motion five times with pain with no change in his range of motion.  The Veteran was afforded another VA examination in November 2008.  The examiner noted pain with movement and manipulation of the knee.  Range of motion testing reveled extension to 0 degrees and flexion to 105 degrees, lacking 35 degrees of full flexion compared to normal.  The examiner noted that the Veteran is able to do the motion three times without change.  The record contains no other range of motion findings.

Although the Veteran experiences pain with motion at times, this pain has not caused a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The September 2006 and November 2008 examiners both addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  The Veteran did complain of pain flaring up once every two months for a day or a day and a half.  During flare ups he complained of difficulty walking.  The Board finds that the functional loss caused by pain due to occasional flare ups does not more closely approximate the criteria of a 20 percent rating due to limitation of motion since it is infrequent and only lasts a day or so.  Pain during other times prevents running and strenuous exercise but does not impair the Veteran's functioning to the degree required to more closely approximate a 20 percent rating.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).

The Board has also considered other possibly applicable diagnostic codes, specifically ankylosis of the knee, dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5259.  The record does not indicate that the Veteran experiences any of these symptoms.  The evidence showed minimally limited range of motion.  The record provides no evidence of dislocated semilunar cartilage.  Therefore, the Board finds that these additional diagnostic codes are not applicable to the Veteran's current disability.

Based on the evidence showing no limited range of motion to the degree required by the 20 percent rating criteria, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 10 percent for the service-connected left knee strain with degenerative changes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating - Left Knee Laxity and Instability

The Veteran's left knee ligamentous laxity with mild instability is rated under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under that regulation slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

During the September 2006 VA examination, the Veteran reported that his left knee will occasionally give way.  The examiner found moderate varus orientation of both knees.  The left knee had moderate laxity of the anterior drawer, 2-3+ laxity and 2+ laxity of the lateral collateral ligament.  The examiner diagnosed left knee strain with degenerative joint disease and ligamentous laxity and mild instability.  The November 2008 VA examination revealed 2+ laxity of the anterior drawer and 2+ laxity of the medial collateral ligament, as well as some bony hypertrophy of the knee.  The examiner noted laxity and mild instability of the knee.  

The Board notes that the left knee laxity was described as moderate in the September 2006 VA examination.  The VA examiner in November 2008 also acknowledged laxity although he did not assign a degree of severity to his statements.  The report however showed similar numerical findings of 2+ laxity.  Based on this evidence and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has moderate recurrent ligamentous laxity.  Therefore a 20 percent disability rating is warranted for moderate recurrent ligamentous laxity with mild instability. 

To receive a disability rating in excess of 20 percent, the evidence must show severe recurrent subluxation or lateral instability.  The evidence shows moderate laxity and mild instability.  At no point does the evidence indicate that the Veteran's left knee ligamentous laxity with mild instability manifest with severe symptoms.  Based on the evidence showing only moderate laxity with mild instability, the Board finds that an initial rating in excess of 20 percent for the service-connected left knee ligamentous laxity with mild instability is not warranted.  

The Board notes that all other aspects of the Veteran's left knee disability have been addressed under the rating analysis for service-connected left knee strain with degenerative changes.  Therefore, the Board does not address any other possibly applicable diagnostic codes regarding the Veteran's left knee ligamentous laxity with mild instability.  

Higher Initial Rating - Lumbar Strain

The Veteran's service-connected lumbar strain with degenerative disc disease is rated under Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. § 4.71a.  Disabilities that fall under Diagnostic Code 5237 are rated under the general rating formula for diseases and injuries of the spine.  That regulation assigns disability ratings regarding the lumbar spine as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine;  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.
After a review of all the evidence, the Board finds that at no point during the initial rating period does the evidence indicate forward flexion of the thoracolumbar spine less than 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Veteran was afforded a VA examination in December 2006.  At that time, the Veteran's range of motion findings showed forward flexion to 75 degrees, extension to 35 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 40 degrees.  The Veteran performed three repetitions with mild discomfort.  The examiner noted no change with repetitive range of motion of the spine on examination.  

The Veteran was afforded another VA examination in November 2008.  At that time, the Veteran's range of motion findings showed forward flexion to 95 degrees allowing the Veteran to touch his toes three times with minimal discomfort.  The examiner noted no change in range of motion findings with repetitive motion.  He also noted extension to 25 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 40 degrees.  The examiner noted no change with repetitive range of motion of his spine times three.  The record contains no other range of motion findings related to the low back.  

The Board notes that the December 2006 and November 2008 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  At the November 2008 examination, the Veteran complained of pain flaring up once every three to four months and lasting a week.  Although he first complained that he could not sit or turn at all during the flare ups, he later said that the pain limited activities like heavy lifting of more than 25 pounds, or moving trashcans at home as well as some heavy lifting and repetitive twisting at work.  Based on the infrequent nature of these painful episodes, and the fact that they are only somewhat limiting, the Board finds that pain does not limit the Veteran's functioning to a degree that more closely approximates the 40 percent rating.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Based on the evidence showing no limited range of motion to the degree required by the 40 percent rating criteria and no ankylosis of the thoracolumbar spine, the Board finds that an initial disability rating in excess of 20 percent is not warranted for limitation of motion.  

The Board must then consider other possibly applicable rating criteria including the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and any neurological manifestations.  38 C.F.R. § 4.71a.  The Board notes that the record is silent regarding any incapacitating episodes or neurological complaints.  Specifically, in December 2006, the Veteran reported no 24 hour incapacitation and no radicular complaints.  As the evidence does not show incapacitating episodes or neurological manifestations, a higher initial disability rating is not warranted on any additional basis.  

The Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 20 percent for the service-connected lumbar strain with degenerative disc disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the left knee and low back with mild instability of the left knee.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5210, 5237, 5257, and 5260) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of a left wrist, ankle, or knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for both the low back and the left knee, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion.  The Board also notes that the 10 percent disability rating for the left knee strain with degenerative changes is based upon the criteria set forth above including pain, fatigue, weakness, and repetitive motion.  

As the Board has considered all facets of the Veteran's left knee and low back disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected left knee and low back, referral for extraschedular consideration is not warranted.


ORDER

A higher initial disability rating than 10 percent for left knee strain with degenerative changes is denied.

A higher initial disability rating of 20 percent for left knee ligamentous laxity and mild instability is granted. 

A higher initial disability rating than 20 percent for lumbar strain with degenerative disc disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


